ROSS, C. J.
This is an action by appellant against the appellees for the reasonable value of his labor as attorney for professional services in bringing and prosecuting and defending several lawsuits, the purpose and object of which was to recover for appellees the estate of John Bolen, the husband of Catherine and the father of the other defendants, and for costs paid out by appellant in connection with said litigation. The case was tried to the court without a jury, and judgment was entered in favor of the appellees and against the appellant.
*18The evidencé is not before the court; the records being in the same situation as in the case of Owen T. Rouse v. Catherine Bolen and Frederick C. Bolen, ante, p. 14, 147 Pac. 736, just decided. We are left the single duty of examining the pleadings, consisting in this case of the complaint and answer, to see if the court, in rendering judgment for appellees, committed fundamental error.
We see no reason for disturbing the judgment of the trial court, and it is accordingly affirmed.
FRANKLIN and CUNNINGHAM, JJ., concur.